
	
		III
		112th CONGRESS
		1st Session
		S. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Ms. Snowe (for herself
			 and Mrs. Murray) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 2, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Celebrating February 2, 2011, as the 25th
		  anniversary of National Women and Girls in Sports
		  Day.
	
	
		Whereas women's athletics are one of the most effective
			 avenues available for the women of the United States to develop
			 self-discipline, initiative, confidence, and leadership skills;
		Whereas sports and fitness activities contribute to
			 emotional and physical well-being;
		Whereas women need strong bodies as well as strong
			 minds;
		Whereas the history of women in sports is rich and long,
			 but there has been little national recognition of the significance of the
			 athletic achievements of women;
		Whereas there is a need to restore women to leadership
			 positions in athletics to ensure a fair representation of the abilities of
			 women and to provide role models for young female athletes;
		Whereas the bonds built between women through athletics
			 help to break down the social barriers of racism and prejudice;
		Whereas the communication and cooperation skills learned
			 through athletic experience play a key role in the contributions of an athlete
			 to her home, workplace, and society;
		Whereas women's athletics has produced such winners as Flo
			 Hyman, whose spirit, talent, and accomplishments distinguished her above others
			 and who exhibited the true meaning of fairness, determination, and team
			 play;
		Whereas parents feel that sports are equally important for
			 boys and girls and that sports and fitness activities provide important
			 benefits to girls who participate;
		Whereas early motor-skill training and enjoyable
			 experiences of physical activity strongly influence life-long habits of
			 physical fitness;
		Whereas the performances of female athletes in the Olympic
			 Games are a source of inspiration and pride to the people of the United
			 States;
		Whereas the athletic opportunities for male students at
			 the collegiate and high school levels remain significantly greater than those
			 for female students; and
		Whereas the number of funded research projects focusing on
			 the specific needs of women athletes is limited and the information provided by
			 these projects is imperative to the health and performance of future women
			 athletes: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates
			 February 2, 2011, as the 25th anniversary of National Women and Girls in
			 Sports Day; and
			(2)encourages State
			 and local jurisdictions, appropriate Federal agencies, and the people of the
			 United States to observe National Women and Girls in Sports Day
			 with appropriate ceremonies and activities.
			
